Citation Nr: 1760602	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative hypertrophic change of the lower thoracic spine with remote mild compression fracture of the superior plate L2 with anterior hypertrophic change bridging the L1-2 disc space.

2.  Entitlement to a disability rating in excess of 10 percent for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair, prior to August 1, 2012 (excluding the period from May 16, 2012 to July 31, 2012 during which time a temporary total rating is assigned for convalescence under 38 C.F.R. § 4.30).

3.  Entitlement to a disability rating in excess of 20 percent for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair, from August 1, 2012.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A July 2012 rating decision granted a temporary total rating for the Veteran's service-connected right shoulder disability based on surgical treatment requiring convalescence pursuant to 38 C.F.R. § 4.30 from May 16, 2012 to January 31, 2012; a rating of 10 percent was continued, effective from August 1, 2012.  Subsequently, a July 2017 rating decision increased the rating for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair from 10 percent to 20 percent from August 1, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).



FINDINGS OF FACT

1.  The Veteran's degenerative hypertrophic change of the lower thoracic spine with remote mild compression fracture of the superior plate L2 with anterior hypertrophic change bridging the L1-2 disc space has been manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  There was no evidence of muscle spasm, guarding, or localized tenderness resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  During the entire rating period on appeal, the Veteran's healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair has been manifested by range of motion in his right shoulder has been functionally limited to his shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative hypertrophic change of the lower thoracic spine with remote mild compression fracture of the superior plate L2 with anterior hypertrophic change bridging the L1-2 disc space have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating of 20 percent, but no greater, for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair, prior to May 16, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5201 (2017).

3.  The criteria for a disability rating in excess of 20 percent for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair, from August 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was provided with VA spine and shoulder/arm examinations in February 2017.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected disabilities, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  In this regard, the Board has considered the applicability of principles set forth in a recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  In Correia, the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

Initially, the Board notes that the 2017 examinations noted the range of motion of the shoulder/arm and spine in all directions, and the specific point at which painful motion begins.  The February 2017 VA shoulder/arm examination report includes the range of motion (ROM) testing for the opposite shoulder.  ROM testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged," such as the thoracolumbar spine.  Although the 2017 examination in this case did not indicate passive motion, or with nonweightbearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine and shoulder motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, and lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  In case of the shoulder, the active motion is tested by having the Veteran attempt to lift his arm forward and sideways to test flexion and abduction, and to move the arm in circular motion to test internal and external rotation.  This testing is considered to be testing on weight bearing as the Veteran must support the weight of his body or arm while undergoing such testing.  Although it may possible to test passive motion without weight bearing by having the Veteran lie or sit down on a table and have the examiner move the spine by bending the Veterans body, such testing would be awkward and would not reveal useful information.  Further, the February 2017 VA examiners indicated non weight-bearing and passive range of motion testing was not performed and it was not medically appropriate as it could cause injury to the Veteran.  

In this regard, active ROM testing produces test result figures which are more restricted than the results produced by passive ROM testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active ROM testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

As the February 2017 VA examinations included sufficient details as to the current severity of the Veteran's disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that his service-connected lower thoracic spine and right shoulder disabilities are more disabling than currently rated.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Lower Thoracic Spine Disability

The Veteran filed the present claim for an increased rating for his service-connected lower thoracic spine disability on May 28, 2010.  As such, the rating period under appeal for the claim for an increased rating in excess of 10 percent for lower thoracic spine disability is from May 28, 2009.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

In a July 2010 letter, the Veteran's private physician, Dr. M.A., noted magnetic resonance imaging (MRI) of the Veteran's back revealed bulging disc L3-4 only in 2006; however, after reinjuring his back in 2007 showed L2 compression fracture.  Currently, the pain was worse with repetitive activity and at night.

During an August 2010 VA fee-based general medical examination, the Veteran related a history of thoracic spine injury since 2000.  He had limitation in walking; on average, he could walk 3 miles and it took an hour to accomplish this.  He had not had falls.  Currently, he had symptoms of stiffness, fatigue, spasms, decreased motion, and numbness but no paresthesia.  He had weakness of the spine.  He had no bowel or bladder problems in relation to the spine condition.  His mid back pain occurred constantly and was moderate in severity.  The pain could be exacerbated by physical activity and stress, and was relieved by rest and medications.  At the time of pain, he could function with medication.  During the flare-ups he experienced functional impairment which was described as pain sitting down reading and on computer, etc. and limitation of motion of the joint which is described as ROM loss.   He used medications for treatment.  The Veteran reported he never was hospitalized nor had any surgery for this condition.  He stated his condition, in the past 12 months, had not resulted in any incapacitation.  He did not experience any overall functional impairment from this condition.  

On physical examination, the Veteran's posture was normal.  He walked with a normal gait.  In regards to a tandem gait, his walk was normal.  Walking was steady.  He did not require any assistive device for ambulation.  The examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was noted on examination described as T10-L2.  Spinal contour was preserved, although there was tenderness.  There was no guarding of movement or weakness.  Muscle tone and musculature were normal.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine consisted of forward flexion to 75 degrees, with pain starting at 70 degrees; extension to 30 degrees, with pain starting at 25 degrees; bilateral lateral flexion to 30 degrees, with pain starting at 25 degrees on each side; and bilateral lateral rotation to 30 degrees, with pain starting at 25 degrees on each side.  The joint function of the spine was additionally limited by pain following repetitive use pain, and pain had the major functional impact.  It was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curves of the spine.  The thoracic spine x-ray showed degenerative hypertrophic change of the lower thoracic spine and the lumbar spine x-ray showed remote mild compression fracture of the superior plate, L2, with anterior hypertrophic change bridging the L1-2 disc space.  The diagnoses were osteoarthritic changes of the thoracic spine and lumbar strain.

The Veteran was provided a VA examination in February 2017.  The diagnosis was compression fracture of the lower thoracic spine with degenerative changes in the lumbar spine.  Regarding flare-ups that impacted the function of the back, the Veteran reported his pain increased upon doing anything other than just sitting.  Regarding functional loss or impairment, the Veteran stated he could not bend over or stay in any one position very long and he had trouble getting in or out of bed.  Initial range of motion of the thoracolumbar spine consisted of forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Pain was noted with forward flexion and left lateral flexion but did not result in functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated with soft tissue of the thoracolumbar spine, and evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion.  Range of motion after three repetitions consisted of forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees; this functional loss was caused by pain.  The examiner indicated that the Veteran was examined immediately after repetitive use over time and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The examiner also indicated that the Veteran was not examined during a flare up; however, the examination was medically inconsistent with the Veteran's statements describing functional loss during flare-up as the only complaint was increased pain.  It was also noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups.  The examiner was able to describe in terms of ROM as forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, reflex, and sensory examinations were normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  He did not use any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran's thoracolumbar spine disability did not impact his ability to work.  The examiner indicated non weight-bearing and passive range of motion testing was not performed and it was not medically appropriate as it could cause injury to the Veteran.

The Veteran service-connected degenerative hypertrophic change of the lower thoracic spine with remote mild compression fracture superior plate L2 with anterior hypertrophic change bridging the L1-2 disc space has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective from September 8, 2012.  Diagnostic Code 5242 refers to degenerative arthritis of the spine.

Diagnostic Code 5242 directs that this condition be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. 
§ 4.71a, General Rating Formula.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

After consideration of the pertinent evidence of record, the Board concludes that a disability rating greater than 10 percent is not warranted for the Veteran's lower thoracic spine disability.  A review of the record shows that during the entire rating period on appeal, the Veteran's degenerative hypertrophic change of the lower thoracic spine with remote mild compression fracture of the superior plate L2 with anterior hypertrophic change bridging the L1-2 disc space has been manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  This level of impairment more closely corresponds to the criteria warranting a 10 percent rating.  

Here, the Board finds that there is no indication of forward flexion of the thoracolumbar spine to 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees of less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, to warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, General Rating Formula (2017).  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, the Veteran's forward flexion was at most limited to 70 degrees.  Specifically, the Veteran was found to have normal ROM at the February 2017 VA examination, and he was able to forward flex his back to 75 degrees during the August 2010 VA fee-based examination.  The combined ROM ranged from 225 degrees to 240 degrees.

The foregoing findings do not more nearly approximate or equate to limitation of forward flexion of the thoracolumbar spine 60 degrees or less or combined ROM of the thoracolumbar spine of 120 degrees of less, when considering additional functional loss due to pain, pain on movement, and stiffness, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning this, the August 2010 examination report notes that multiple repetitions of motion three times revealed further disability due to pain, but not by weakness, fatigue, lack of endurance, or incoordination.  The Veteran stated he could walk 3 miles and it took an hour to accomplish this.  Additionally, the February 2017 VA examination report reflects that the measurements from the ROM testing obtained after three repetitions, consisted of decreased ROM of forward flexion to 80 degrees and extension to 20 degrees.  The Veteran reported increased pain during flare-ups and that he could not bend over or stay in any one position very long and he had trouble getting in or out of bed.  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Furthermore, the evidence of record does not demonstrate muscle spasm or guarding severe enough abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To that effect, during the August 2010 and February 2017 examinations, the Veteran's gait was unremarkable.  No abnormal gait or abnormal spinal contour was shown.  Finally, these examination reports specifically note that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissues, or muscle spasm or guarding of the thoracolumbar spine.

Consequently, a disability rating higher than 10 percent is not warranted under the General Rating Formula. 

Consideration has been given to an increased rating for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  However, the February 2017 VA examination specifically indicates that the Veteran did not have IDVS.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the thoracolumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2017).  The medical evidence reflects no bowel or bladder symptoms impairment.  The February 2017 VA examination also show that the Veteran's muscle strength, reflex, and sensory examinations were normal and there were no radicular pain or any other signs or symptoms due to radiculopathy.  Therefore, a separate rating is not warranted on this basis.

Right Shoulder Disability

The Veteran filed the present claim for an increased rating for his service-connected right shoulder disability (which had been evaluated as 10 percent disabling) on May 28, 2010.  A temporary total convalescence rating based on surgical treatment was assigned pursuant to 38 C.F.R. § 4.30 from May 16, 2012 to July 31, 2012; a rating of 20 percent was continued, effective from August 1, 2012.  As such, the rating period under appeal for the claim for an increased rating in excess of 10 percent for right shoulder disability is from May 28, 2009 to May 15, 2012 and then from August 1, 2012 forward, excluding the period from May 16, 2012 to July 31, 2012.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

In a July 2010 letter, the Veteran's private physician, Dr. M.A., indicated that the Veteran was seen for right shoulder pain in 2009 and MRI revealed rotator cuff tendinosis with possible tear.  He currently had pain with abduction above 90 degrees.  

During an August 2010 VA fee-based general medical examination, the Veteran related a history of right shoulder dislocation in 1977.  Currently, he had symptoms of weakness, stiffness, giving way, lack of endurance, fatigability, tenderness and pain, but no swelling, heat, redness, locking, deformity, drainage, effusion, subluxation or dislocation.  The Veteran rated the severity of his pain at 8 to 9 on a scale of 1 to 10.  The flare-ups were precipitated by physical activity and lifting, and it was alleviated by rest.  During flare-ups, he had limitation of motion, which was described as limit on lifting above the shoulder level.  He used a sling and pain medications.  His condition did not result in any incapacitation in the past 12 months.  The diagnosis was degenerative joint disease of the right shoulder.

In an April 2011 addendum report, range of motion of the Veteran's right shoulder consisted of flexion to 140 degrees, with painful motion beginning at 140 degrees; abduction to 110 degrees, with painful motion beginning at 110 degrees; and external and internal rotation to 90 degrees, with no pain.  Range of motion of the left shoulder was normal with flexion to 180 degrees, abduction to 180 degrees, and external and internal rotation to 90 degrees, with no pain.

A May 2011 x-ray of the right shoulder revealed bulbous configuration of the distal clavicle suggesting old well-healed fracture.  Mild osteophyte formation was present.  There was a small osteophyte lateral humeral head.  No fracture or dislocation was evident.  The impression was probable old fracture of distal clavicle with mild degenerative change of the right shoulder.

A May 2012 operative report reflects the Veteran underwent right shoulder anterior and superior labral debridement, subacromial decompression, and arthroscopic rotator cuff repair, with diagnoses of right shoulder subacromial bursitis/ impingement and partial v. full thickness rotator cuff tear.  The private physician indicated that the Veteran continued to have pain and some weakness over his shoulder, particularly with reaching over the head and behind him.  

Naval Medical Center treatment records show the Veteran's history of right rotator cuff repair in May 2012 and continued right shoulder pain and crepitus with any motion.

A February 2013 treatment record from the Langley Orthopedic Clinic shows the Veteran was seen for chronic tear of the right rotator cuff tendon.  He continued to have right shoulder discomfort.  He stated his shoulder pain somewhat improved after surgery but he continued to have easy fatigability with use, especially with overhead activities.  

Lay statements from the Veteran's co-workers indicate that the Veteran has problems lifting, bending, and carrying heavy objects, which interfere with his ability to work efficiently at work as a mail handler at the post office, due to right shoulder and back pain.

The Veteran was provided a VA examination in February 2017.  The diagnosis was status post rotator cuff repair with distal clavicle fracture of the right shoulder.  The Veteran reported burning pain in the right shoulder and neck.  He used physical therapy and anti-inflammatory drugs for treatment.  His dominant hand was the right hand.  As to any flare-ups that impacted the function of the shoulder, he reported flare-ups that made him unable to work.  He described he could not hold his arm up to do anything without an increase in pain and cramping feeling in his shoulder.  Range of motion of the right shoulder consisted of flexion to 160 degrees, abduction to 150 degrees, and external and internal rotation to 70 degrees.  Pain was noted with abduction and external rotation.  The examiner stated the abnormal range of motion itself did to contribute to a functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated with soft tissue or crepitus, and evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion.  Range of motion after three repetitions consisted of flexion to 160 degrees, abduction to 130 degrees, external rotation to 60 degrees, and internal rotation to 70 degrees.  This functional loss was caused by pain.  The examiner indicated that the Veteran was not examined during a flare up; however, the examination was medically consistent with the Veteran's statements describing functional loss during flare-up and that and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups.  The examiner was unable to describe in terms of range of motion.  The examiner indicated that the Veteran was examined immediately after repetitive use of the right shoulder over time and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  

In comparison, range of motion of the left shoulder was normal with flexion to 180 degrees, abduction to 180 degrees and external and internal rotation to 80 degrees, with no pain was noted on examination.  Muscle strength was 5 out of 5 on shoulder abduction and forward flexion.  There was no ankylosis.  Rotator cuff condition was suspected on the right.  There was no instability, recurrent dislocation, or labral pathology on either side.  There were also no clavicle, scapula, acromioclavicular (AC) joint or sterno acromioclavicular condition.  The Veteran did not have loss of head, nonunion, fibrous union or malunion of the humerus.  The examiner noted that the Veteran's right shoulder disability did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, and sitting.  The examiner indicated non weight-bearing and passive range of motion testing was not performed and it was not medically appropriate as it could cause injury to the Veteran.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

The Veteran's service-connected right shoulder disability was assigned a disability rating of 10 percent prior to May 16, 2012 and 20 percent from August 1, 2012 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5201 sets forth the criteria for rating limitation of motion of the arm and Diagnostic Code 5010 sets forth the criteria for rating arthritis due to trauma.

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis will be rated based on limitation of motion of affected parts.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent rating.  As the Veteran is right-hand dominant, ratings for the major extremity apply.  Specifically, limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed.

Based on the evidence described above, the Board concludes that throughout the appeal period, the Veteran's range of motion in his right shoulder has been functionally limited to his shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The July 2010 private physician stated the Veteran had pain with abduction above 90 degrees (normal is 180 degrees).  The April 2011 VA fee-based examination found the Veteran's right shoulder had flexion to 140 degrees with pain (normal is 180 degrees) and abduction to 110 degrees with pain.  The February 2017 VA examination found the Veteran's right shoulder had flexion to 160 degrees with pain and abduction to 150 degrees with pain.  Range of motion after three repetitions consisted of flexion to 160 degrees, abduction to 130 degrees, external rotation to 60 degrees, and internal rotation to 70 degrees.  

In evaluating the Veteran's claim under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Board finds that due to the Veteran's limitation of motion in his right shoulder to 90 degrees, his pain on movement, crepitus and with subjective complaints of weakness, stiffness, giving way, lack of endurance, and fatigability, it is as likely as not that the effect of his right shoulder disability more nearly approximates motion limited to the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.  Therefore, a higher rating of 20 percent is warranted for the entire rating period under appeal.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 205-07.  The Board has determined that a rating in excess of 20 percent is not warranted for this disability as such rating requires limitation of motion to midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered whether the Veteran is entitled to a higher rating under any other diagnostic codes used for rating the shoulder, but finds that a rating in excess of 20 percent is not warranted.  As the February 2017 VA examiner specifically noted that there was no ankylosis, a rating under Diagnostic Code 5200 is not applicable in this case.  The Veteran has not been shown to suffer from malunion of the humerus with marked deformity, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, therefore higher ratings under Diagnostic Code 5202 are not warranted.  To that effect, the April 2010 VA fee-based examination report noted there was no subluxation or dislocation; the February 2017 VA examination indicated that there was no deformity and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  As a 20 percent rating is the maximum rating available under Diagnostic Code 5203, further discussion of this diagnostic code is of no benefit to the Veteran.  Accordingly, the Board concludes that a rating of 20 percent, but no higher, is warranted for the Veteran's right shoulder disability. 

The Board has carefully considered the Veteran's contentions in making this decision.  The level of disabilities shown is encompassed by the ratings assigned herein and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for these disabilities for any portion of the time period under consideration.  See Hart, 21 Vet. App. at 509.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 10 percent for degenerative hypertrophic change of the lower thoracic spine with remote mild compression fracture superior plate L2 with anterior hypertrophic change bridging the L1-2 disc space is denied.

Entitlement to a disability rating of 20 percent for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair is granted prior to May 16, 2012, subject to the regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for healed distal clavicular fracture with mild degenerative change of the right shoulder status post arthroscopic rotator cuff repair is denied from August 1, 2012.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


